Citation Nr: 1040079	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-05 492	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for gastritis with acid 
reflux.

3.  Entitlement to service connection for a left leg disorder 
with pain and numbness.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to 
June 2002 and from January 2003 to December 2004.  The Veteran 
also had service with the West Virginia National Guard and with a 
reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2006 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in October 2008 and before the undersigned Veterans Law 
Judge at a hearing in August 2010.  Both transcripts are of 
record.

The issues of service connection for a low back disorder, 
gastritis with acid reflux, and a left leg disorder with pain and 
numbness are addressed in the REMAND portion of the decision 
below and are being REMANDED to the Department of Veterans 
Affairs Regional Office.

As discussed in detail below, the petition to reopen a claim of 
service connection for bilateral hearing loss has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

FINDING OF FACT

On August 3, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, that 
a withdrawal of the appeal of service connection for bilateral 
hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect 
to the issue of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the September 2006 rating action in the present case, the RO 
denied service connection for bilateral hearing loss.  
Thereafter, the Veteran perfected a timely appeal with respect to 
the denial of this service connection claim.  At his October 2008 
DRO hearing, the Veteran withdrew his appeal for service 
connection for bilateral hearing loss.  However, subsequent to 
that withdrawal, the RO proceeded to issue a supplemental 
statement of the case (SSOC) that included a review of that 
issue.  Since the RO continued to adjudicate the issue of service 
connection for bilateral hearing loss and therefore, leading the 
Veteran to believe that the issue was still on appeal, the Board 
does not consider the October 2008 withdrawal to be effective.

However, at the Veteran's hearing before the undersigned on 
August 3, 2010, the Veteran submitted a written statement again 
withdrawing his appeal of service connection for bilateral 
hearing loss.  The Veteran's representative then proceeded to 
submit a statement that was received by the RO on August 19, 
2010, indicating that the Veteran did not wish to withdraw the 
issue of service connection for bilateral hearing loss.  

Until the appeal is transferred to the Board, an appeal 
withdrawal is effective when received by the agency of original 
jurisdiction.  Thereafter, it is not effective until received by 
the Board.  The withdrawal of an appeal does not preclude the 
filing of a new notice of disagreement and, after a new statement 
of the case (SOC) is issued, a new Substantive Appeal, as to any 
issue withdrawn, provided such filings would be timely if the 
appeal had never been withdrawn.  38 C.F.R. § 20.204.  

In this case, the Board finds that the August 3, 2010, withdrawal 
was effective.  Additionally, the August 19, 2010, letter is not 
timely and cannot be used as a new notice of disagreement.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of the issue of service connection for bilateral hearing 
loss and it is dismissed.

However, the Board does consider the August 19, 2010, letter as a 
petition to reopen a claim of service connection for bilateral 
hearing loss and refers that issue to the RO for adjudication.


ORDER

The appeal of service connection for bilateral hearing loss is 
dismissed.

REMAND

Regrettably, a remand is necessary for further development for 
the issues of service connection for a low back disorder, 
gastritis with acid reflux, and a left leg disorder with pain and 
numbness.  The Veteran testified at his August 2010 hearing that 
he separated from the reserves in February 2010.  He testified 
that he did not take his last four physical training tests and 
that he went through a medical board prior to his separation.  A 
review of the record indicates that although the Veteran's active 
duty service treatment records were obtained, his records from 
his National Guard and reserve service were not, including the 
reports of any medical board prior to his separation.  

In this regard, the Board observes that in January 2006 and March 
2006, the RO requested records from the Veteran's National Guard 
unit.  The March 2006 request was returned to the RO as 
undeliverable in April 2006.  A request for the Veteran's records 
was also sent to the Records Management Center (RMC); a negative 
response was received in April 2006.  The RO also requested 
records from the Army National Guard in August 2009.  A September 
2009 response indicated that no records were found in the Retired 
Record Section of the Office of the Adjutant General.  It appears 
that since the Veteran was still in the National Guard at the 
time of the RO's requests, the records sought would not have been 
in any location where retired records are kept.  

The Board observes that in correspondence dated in April 2006, 
the Veteran was notified that the RO's request for records to his 
National Guard unit was returned as undeliverable.  However, the 
Veteran was not provided any notice regarding the negative 
responses from the RMC and the Retired Record Section of the 
Office of the Adjutant General.  Additionally, a review of the 
record does not contain any memoranda from the RO establishing 
that all efforts to locate the Veteran's reserve service and 
National Guard records were done and that further efforts would 
be futile.  Therefore, since the Veteran's National Guard and 
reserve service records are relevant to the appeal, the Board 
finds that a remand is necessary to exhaust all attempts to 
obtain those records.  If the records cannot be obtained, then a 
formal finding as to their unavailability should be done and the 
Veteran should be notified of such and provided the opportunity 
to obtain the records himself.

With regards to the issue of service connection for gastritis 
with acid reflux, post-service medical records show a history of 
gastritis.  At his August 2010 hearing, the Veteran testified 
that he first began experiencing his symptoms in 2005 during 
service; in his claim, the Veteran reported that his symptoms 
began during 2004 while on active duty.  The Veteran is competent 
to testify regarding when he experiences his symptoms.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the Board also finds the 
Veteran credible in his testimony regarding his symptoms.

Although the Veteran was afforded a VA general medical 
examination in July 2006 that diagnosed with him with gastritis 
with acid reflux, no medical opinion was obtained regarding 
whether it is related to his military service.  Therefore, in 
light of the Veteran's competent and credible testimony, the 
Board finds that a remand is necessary to determine if the 
Veteran has gastritis with acid reflux that is related to his 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran testified seeing a private physician, 
Dr. P., regarding surgery for his low back.  No records from Dr. 
P. have been obtained.  Therefore, on remand, treatment records 
from Dr. P. should be obtained.  A review of the record indicates 
that in August 2010, the Veteran's Beckley, West Virginia VA 
Medical Center (VAMC) treatment records dated through June 2008, 
and Salem, Virginia VAMC treatment records dated through April 
2009 were associated with the claims file.  Since the case is 
being remanded, the RO should obtain the more recent VA records.  
The Board also notes that at his August 2010 hearing, the Veteran 
testified regarding having a recent MRI done on his back.  The 
most recent MRI in the claims file is from VA and is dated in 
March 2008.  Any additional records obtained by the RO, VA or 
private, should include any current MRIs.  

The Board observes that the last VA examination for the Veteran's 
low back with left leg radiculopathy was in December 2008.  At 
that time, no clinical diagnosis was made.  The Board finds that 
if the Veteran's more recent treatment records indicate a 
clinical diagnosis, then a new VA examination should be obtained 
to determine whether any diagnosed low back disorder is related 
to his military service.  

Accordingly, the case is REMANDED for the following action:
	
1.  The RO must contact the appropriate 
government entity to locate and secure 
complete copies of the Veteran's National 
Guard and reserve component service records.  
All attempts to locate and secure the 
Veteran's National Guard and reserve 
component service records must be documented 
in the claims files.  If, after all 
procedurally appropriate actions to locate 
and secure the said records have been made 
and it is reasonably certain that such 
records do not exist or that further efforts 
to obtain those records would be futile, the 
RO must make a formal finding to that effect.  
The RO must also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) that the 
Veteran is ultimately responsible for 
providing the evidence, as required by 38 
C.F.R. § 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO should obtain the Veteran's 
medical records, including any MRI reports, 
from the VAMC in Beckley dated from June 2008 
and from the VAMC in Salem dated from April 
2009 to the present.  

3.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment, of all health care providers who 
have treated or examined him for his 
disorders, especially Dr. P.  After obtaining 
any necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations, 
including any MRI reports, which are not 
currently of record.  All records obtained 
should be associated with the Veteran's 
claims file.  Any negative responses should 
be noted.

4.  If, and only if, the above development 
shows a back disorder, return the claims 
folder to the same VA examiner that performed 
the December 2008 VA examination for an 
addendum to determine whether any diagnosed 
low back disorder is related to his military 
service.  (If that examiner is not available, 
then another examiner with appropriate 
expertise should provide the requested 
opinion.)  The examiner is requested to 
review the claims file, including the 
Veteran's detailed history of his symptoms as 
observed by him and others since service and 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed low back disorder is related to his 
military service.

A complete rationale for all opinions must be 
provided. Any report prepared must be typed.  
All indicated tests should be conducted and 
those reports should be incorporated into the 
examination and associated with the claims 
file.  The RO should ensure that the 
examination report complies with this remand 
and the questions presented.

5.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
gastritis with acid reflux.  The examiner is 
requested to, among other things, obtain a 
detailed history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed digestive 
disorder is related to his military service.

A complete rationale for all opinions must be 
provided. Any report prepared must be typed.  
All indicated tests should be conducted and 
those reports should be incorporated into the 
examination and associated with the claims 
file.  The RO should ensure that the 
examination report complies with this remand 
and the questions presented.

6.  The RO should then readjudicate the 
issues on appeal.  If any of the benefits 
sought is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


